Citation Nr: 1604566	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-00 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected lumbar degenerative disc disease, formerly diagnosed as lumbago with small annular tears of the L3-L4, L4-L5, and L5-S1 spinal intervertebral discs (low back disability).  

2.  Entitlement to an initial rating in excess of 10 percent disabling prior to October 7, 2013, and in excess of 40 percent thereafter, for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 2005 to December 2007.  He has additional service with the Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The May 2008 rating decision that gave rise to the appeal, in pertinent part, granted service connection for a low back disability and assigned an initial disability rating of 10 percent effective from December 14, 2007.  In an October 2013 rating decision, the disability rating was increased to 40 percent, effective October 7, 2013.  In the same October 2013 rating decision, service connection for left lower extremity radiculopathy as secondary to a low back disability was granted; an initial disability rating of 10 percent was assigned at that time.  

The issue of entitlement to service connection for residuals of a fractured distal phalanx of the left ringer finger was also remanded by the Board in September 2013.  Following development conducted pursuant to the Board's September 2013 remand, the Appeals Management Center granted service connection for residuals of a fractured left ring finger in an October 2013 rating decision.  As this issue has been fully granted, the issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran has a current left knee disability manifested by patellofemoral syndrome.  

2.  The weight of the competent evidence is at least in relative equipoise as to whether the Veteran's current left knee disability was incurred in service.  

3.  Prior to April 18, 2008, the Veteran's low back disability has been manifested by symptoms and impairment including forward flexion greater than 60 degrees, pain, tenderness to palpation, and decreased functional capacity.  

4.  From April 18, 2008, forward, the Veteran's low back disability has been manifested by symptoms and impairment including forward flexion 30 degrees or less, pain, tenderness to palpation, muscle spasm, guarding, weakness, fatigue, incoordination, decreased functional capacity, flare-ups, and use of an assistive device for locomotion.  

5.  For the entire rating period on appeal, the Veteran's low back disability did not manifest in ankylosis of the thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  For the initial rating period prior to April 18, 2008, the criteria for an increased disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).  

3.  Resolving all reasonable doubt in favor of the Veteran, from April 18, 2008, forward, the criteria for a 40 percent disability rating, but no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The claim of service connection for a left knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the increased rating claim, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a low back disability, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of an initial rating); 38 C.F.R. § 3.159(b)(3)(i) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include VA and private treatment records, VA examination reports from February 2008 and October 2013, and the Veteran's statements.     

The Veteran was afforded VA examinations in February 2008 and October 2013 in connection with his claim of entitlement to an increased disability rating for a low back disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate with regard to the claim for an increased disability rating on appeal.  The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  

The Board notes that the Veteran has not been afforded an examination since October 2013; however, a specific assertion of worsening of symptoms since the last VA examination was not made.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the appeal.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, patellofemoral syndrome is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for a Left Knee Disability - Analysis

The Veteran contends that service connection is warranted for a left knee disability.  In support of the appeal, the Veteran has advanced two theories of entitlement: first, that his current left knee disability is directly related to service; and second, that his current left knee disability is caused or aggravated by his service-connected low back disability.   

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004; see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  However, as the Board, as adjudicated below, is granting service connection based on direct service connection, the additional theory of secondary service connection is rendered moot because there remain no questions of law or fact as to the fully granted issue; therefore, the secondary service connection theory will not be further discussed.  See 38 U.S.C.A. § 7104.

After a review of all the evidence of record, the Board first finds that the Veteran has a current left knee disability.  Following VA examination in February 2008, the VA examiner provided a diagnosis of "left knee arthralgia, asymptomatic, with . . . mild functional limitation with increased activity levels."  Upon VA examination in October 2013, the VA examiner provided a diagnosis of left patellofemoral syndrome.  

The Board next finds that the Veteran sustained a left knee injury in service.  A January 2006 service treatment record reflects that the Veteran reported left knee pain of approximately three weeks' duration.  The Veteran reported sharp, stabbing pain along the lateral aspect of his left knee without a history of trauma or injury.  The service clinician noted pain upon motion, joint line tenderness to palpation, and tenderness during gait; the service clinician provided a diagnosis of left knee sprain.  

After a review of all the evidence of record, the Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current left knee disability was incurred during active service.  

In an October 2007 Report of Medical Assessment, the Veteran reported continued pain in his left knee.  The service clinician noted that the Veteran "developed pain in left knee . . . between [November] 2005 [and] March 2006" and noted two service treatment records, both dated in January 2006, reflecting complaints of left knee pain.  

Upon VA examination in February 2008, the Veteran reported mild pain at rest that increased to moderate with activity.  The Veteran also reported occasional locking after periods of prolonged sitting.  Following examination, the VA examiner provided a diagnosis of "left knee arthralgia, asymptomatic, with . . . mild functional limitation with increased activity levels."  However, the VA examiner did not provide an opinion as to the likely etiology of the Veteran's left knee symptoms and their relation to his active service.  

Upon VA examination in October 2013, the Veteran reported pain in his left knee that increased with prolonged sitting and physical activity.  Following examination, the VA examiner provided a diagnosis of left patellofemoral syndrome, and opined that the Veteran's current left knee disability is at least as likely as not incurred in or caused by the in-service injury.  As rationale, the VA examiner indicated that the "Veteran was found to have symptoms compatible with left knee patellofemoral syndrome while in service. . . . [Without] a complete/ongoing physical therapy/home exercise program, this condition would likely continue throughout the Veteran's career.  As such, the diagnosis of left knee sprain/patellofemoral syndrome is service related."  

In review of all the evidence of record, the Board finds that the weight of the competent evidence demonstrates that the Veteran's current left knee disability was incurred during active service.  Specifically, the October 2013 VA examiner opined that the Veteran's in-service complaints, which were consistent with patellofemoral syndrome, were likely to persist, particularly without formal treatment.  The opinion of the October 2013 VA examiner was offered following an interview with and physical examination of the Veteran, and is competent medical evidence in support of the Veteran's claim.  There is no conflicting medical opinion of record.  

The United Stated Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, while the Veteran's left knee disability is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that the Veteran had symptoms of patellofemoral syndrome that began during service and have persisted since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Moreover, the Board finds the Veteran competent to report that during service and recurring since service separation that he has experienced pain, as the reporting of perceivable symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.  The finding that the Veteran had symptoms of a left knee disability since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  

Based on the above, the October 2013 VA examiner's favorable medical opinion and the Veteran's competent lay contentions of persistent left knee symptomatology demonstrate that the Veteran's current left knee disability is related to his military service.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection.  For these reasons, the Board finds that the criteria for direct service connection for a left knee disability have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

As relevant to orthopedic disabilities, when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) (38 C.F.R. § 4.45).  See Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. 
§ 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Increased Disability Rating for a Low Back Disability - Analysis

The Veteran contends that his current low back disability is more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the disability ratings currently assigned.  Specifically, the Veteran indicates constant pain that has resulted in limited movement, impairment in standing and walking tolerance, impaired sleeping, and difficulty performing occupational activities.  The Veteran's low back disability rating is currently staged as follows: 10 percent disabling prior to October 7, 2013, and 40 percent disabling thereafter.  

Historically, the Veteran's low back disability has been rated under Diagnostic Code 5242, which contemplates degenerative arthritis of the spine; however, in the October 2013 rating decision that increased the disability rating to 40 percent, the diagnostic code for the Veteran's low back disability was changed to Diagnostic Code 5243, which contemplates intervertebral disc syndrome (IVDS).  In the October 2013 rating decision, the Appeals Management Center indicated that the diagnostic code used to evaluate the Veteran's disability was changed to reflect the disability that more closely describes the Veteran's current disability.  As indicated above, in the same October 2013 rating decision, service connection was also granted for left lower extremity radiculopathy as secondary to the low back disability.  

Diagnostic Code 5243 provides that IVDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever methods results in a more favorable rating for the Veteran.  38 C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of the Spine, disability ratings are provided with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  As relevant to thoracolumbar disabilities, the General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

Note (1) provides that separate disability ratings under an appropriate diagnostic code should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating requires incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability warrants a 10 percent disability rating under Diagnostic Code 5242 prior to April 18, 2008.  In addition, the Board finds that the weight of the evidence demonstrates that the Veteran's low back disability warrants a 40 percent disability rating under Diagnostic Code 5242 from April 18, 2008, thereafter.  While the Veteran's low back disability has been rated under Diagnostic Code 5243 from October 18, 2013, forward, the Board finds, as discussed below, that the Veteran's low back disability has not been manifested by IVDS, and therefore, Diagnostic Code 5242 more closely approximates the Veteran's disability.  

A January 2008 National Guard treatment record reflects that the Veteran reported chronic low back pain.  The service clinician noted normal lumbar range of motion, but that pain was elicited with motion.  

Upon VA examination in February 2008, the Veteran reported pain in the low back requiring the routine use of prescription narcotic analgesic medication.  The Veteran reported that his pain limited his ability to run or tolerate prolonged positioning; however the Veteran reported independence with activities of daily living.  The Veteran denied weakness, numbness, and bowel or bladder dysfunction.  Upon range-of-motion testing, the VA examiner documented: 75 degrees of pain-free forward flexion; 25 degrees of pain-free extension; 40 degrees of pain-free rotation bilaterally; and 25 degrees of pain-free lateral flexion bilaterally.  The VA examiner noted mild paraspinal tenderness with palpation, but noted a normal gait pattern, normal spinal contours, normal reflexes, and normal sensation with no atrophy and no weakness.  Following examination, the VA examiner indicated that the Veteran's low back disability resulted in mild functional limitations with prolonged sitting and standing, and with increased activity levels.  

A National Guard treatment record dated April 15, 2008, reflects that the Veteran reported severe low back pain that increased with lifting, twisting, bending, carrying, and pulling.  The Veteran denied radiating pain and radicular symptoms.  Upon physical examination, the service clinician noted paraspinal muscular spasm, tenderness to palpation in the left paraspinal musculature, and pain throughout lumbar range of motion into forward flexion and bilateral lateral flexion.  The service clinician noted no loss of strength, normal sensation, and normal reflexes.  A July 2008 National Guard treatment record reflects similar objective findings and notes that the Veteran reported that his back pain had been increasing in nature.  

In a July 2008 statement, the Veteran's treating service clinician indicated that the Veteran currently had a fair prognosis.  She further indicated that the Veteran would be on permanent profile with restrictions of no running, jumping, repetitive twisting or bending, and pushing or pulling greater than 20 pounds.  

An August 2008 National Guard treatment record reflects that the Veteran reported severe low back pain that prevents him from bending, lifting, running, and performing sit-ups and push-ups.  The Veteran denied bowel or bladder dysfunction.  The service clinician noted that the Veteran was currently on profile.  Following examination, the service clinician indicated that the Veteran's low back pain was worsening, and requested that the Veteran be scheduled for a subsequent office visit to take formal range-of-motion measurements.  

During the subsequent August 2008 visit, the service clinician documented range-of-motion measurements as follows:  20 degrees of forward flexion; five degrees of extension; 10 degrees of right lateral flexion; and zero degrees of left lateral flexion.  Lumbar rotation measurements were not recorded.  
 
An August 2008 private pain management examination report reflects that the Veteran reported constant pain in the low back without radiating pain or radicular symptoms.  The Veteran reported that the back causes significant limitations in socializing, working, household chores, recreational activities and hobbies, sexual relations, physical exercise, driving, shopping, and self-care activities.  Upon physical examination, the private physician noted limited range of motion with complaints of pain in all directions.  The private physician also noted bilateral paraspinal muscular spasm and decreased proximal lower extremity muscle strength; the private physician noted no tenderness to palpation, normal sensation, and normal reflexes.  

An October 2008 private neurosurgical consultation report reflects that the Veteran reported chronic low back pain resulting in difficulty performing occupational duties and maintaining physicality requirements for the military.  Upon physical examination, the private physician noted weakness throughout the lower extremities and some tenderness to palpation; however, he noted no spinal deformity, no significant paraspinal spasm, a normal gait pattern, normal sensation, and normal reflexes.  

A January 2009 National Guard treatment record reflects that the Veteran reported severe low back pain that radiated into the right foot; the Veteran denied saddle anesthesia and bowel or bladder dysfunction.  The Veteran reported increased pain with bending, heavy lifting, and prolonged sitting or standing.  The service clinician noted that the Veteran was still having pain in the low back, but his condition was worsening with the onset of radiating pain.  

Upon VA examination in October 2013, the Veteran reported chronic low back pain requiring the use of a cane and various pain relief modalities.  The Veteran reported that his pain results in difficulty sleeping, difficulty performing occupational tasks, and difficulty tolerating prolonged sitting, standing, and walking.  Upon range-of-motion testing, the VA examiner documented: 30 degrees of forward flexion, with pain at end-range; 20 degrees of extension, with pain at end-range; 20 degrees of bilateral lateral flexion, with pain at end-range bilaterally; and 30 degrees of bilateral rotation, with pain at end-range bilaterally.  Upon repetitive testing, the Veteran demonstrated a 10-degree decrease in forward flexion; all other directions were unchanged.  The VA examiner noted functional loss of the lumbar spine due to less movement than normal, weakened movement, excess fatigability, pain with movement, and interference with sitting, standing, and walking.  The VA examiner also noted tenderness to palpation, muscle spasm, and guarding, but noted normal strength, normal sensation, and normal reflexes.  The VA examiner denied the presence of IVDS, but indicated that the Veteran demonstrated mild radicular involvement of the left sciatic nerve.  Regarding the Veteran's function, the VA examiner opined that the Veteran's occupational functioning would be limited, particularly during a flare-up, as the Veteran has a physically demanding job, requiring extended lifting, carrying, and twisting.  Finally, the VA examiner opined that pain, weakness, fatigability, and incoordination can significantly limit the Veteran's function during a flare-up or with repetitive use of the lumbar spine, resulting in an estimated 15 to 20 degrees of an additional limitation of motion.  

In review of the evidence prior to April 18, 2008, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's low back disability.  See 38 C.F.R. § 4.71a.  During the February 2008 VA examination, the Veteran demonstrated 75 degrees of pain-free forward flexion and a combined pain-free range of motion in excess of 210 degrees.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  This limitation of motion satisfies the criteria for a 10 percent disability rating.  See 38 C.F.R. § 4.71a.  In addition, the January 2008 service clinician noted full range of motion, but noted pain with motion.  Pain with motion in the absence of a limitation of motion is consistent with a 10 percent disability rating.  See 38 C.F.R. § 4.59.  

In review of the evidence from April 18, 2008, forward, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability rating of 40 percent, but no higher, is warranted for the Veteran's low back disability.  See 38 C.F.R. § 4.71a.  Upon the August 2008 service examination, the Veteran demonstrated 20 degrees of forward flexion.  Upon the October 2013 VA examination, the Veteran demonstrated 30 degrees of forward flexion and 20 degrees of forward flexion upon repetitive testing.  This limitation of motion satisfies the criteria for a 40 percent disability rating.  See 38 C.F.R. § 4.71a.  While the intervening medical records do not reflect formal range-of-motion measurements, they consistently document painful and limited motion.  

The Veteran's complaints have consistently reflected pain in the low back that resulted in impaired mobility, decreased sitting and standing tolerance, and decreased ability to perform occupational tasks.  The DeLuca factors go to additional loss of function caused by limitation of motion due to pain.  In this case, with consideration of pain and loss of function, the limitation of motion satisfies the criteria for a 10 percent disability rating prior to April 18, 2008, and for a 40 percent disability rating thereafter.  Accordingly, the Board finds that the 10 percent and 40 percent disability ratings as staged above are warranted in consideration of the limited motion, pain, and functional impairment based on the DeLuca factors derived from 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board next finds that a disability rating in excess of 40 percent is not warranted for the Veteran's low back disability as unfavorable ankylosis has not been shown.  See 38 C.F.R. § 4.71a.  As the Veteran has not been diagnosed with unfavorable ankylosis, either of the thoracolumbar region or of the entire spinal column, a rating under the General Rating Formula for Diseases and Injuries of the Spine of 50 percent or higher is not warranted.  

As discussed above, from October 18, 2013, forward, the Veteran's low back disability has been rated under Diagnostic Code 5243, which contemplates IVDS.  However, the Board finds that a 40 percent disability rating is warranted under Diagnostic Code 5242 from April 18, 2008, forward.  Regardless, the Board has considered whether the Veteran's low back disability warrants a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  In review of all the evidence of record, however, the Board finds no evidence that the Veteran's low back disability manifests in incapacitating episodes.  Notably, the October 2013 VA examiner specifically denied the presence of IVDS and incapacitating episodes.  Therefore, a higher disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted at any time during the appeal period.  

The Board notes specifically that the Veteran's reports of pain, limitation of movement, and decreased functional capacity have been considered in evaluating the severity of the Veteran's low back disability.  In addition, the Veteran contends that the use of a cane indicates a more severe disability.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate rating criteria.  Such competent evidence concerning the nature and extent of his low back disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with their examinations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the VA examiners and treating clinicians have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the objective medical findings provided by the VA examination reports and other clinical evidence of record have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the use of assistive devices, such as a cane, is not specifically listed in the rating criteria for evaluating spinal disabilities.  Assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive devices directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. 202.  The Board has fully considered the Veteran's use of a cane as it relates to the symptomatology and functional impairment associated with his low back disability in the determination that higher disability ratings are not warranted.  

In addition to the considerations above, the Board has considered application of additional diagnostic codes that are raised by the evidence of record.  Schafrath, 1 Vet. App. 589.  The Board notes that the October 2013 VA examiner indicated the presence of lumbar spine arthritis.  As such, the Board has considered application of Diagnostic Code 5003.  38 C.F.R. § 4.71a.  However, Diagnostic Code 5003 is only applicable if the disability is not to be rated on the basis of limitation of motion.  In this case, the Veteran's low back disability warrants disability ratings based on limitations of motion; therefore Diagnostic Code 5003 is not for application.  Accordingly, the Board finds that a rating for arthritis of the Veteran's lumbar spine is not warranted.  Id.

Finally, as indicated above, Note (1) of 38 C.F.R. § 4.71a provides that neurological manifestations of spinal disability should be separately rated under an appropriate diagnostic code.  In this case, the Veteran is service-connected for left lower extremity radiculopathy associated with the low back disability.  The issue of a rating in excess of 10 percent for that disability is not in appellate status and not for consideration by the Board.  Neither the medical evidence of record nor the Veteran's statements suggest the presence of any additional neurological manifestations associated with the Veteran's low back disability.  While the January 2009 National Guard treatment record reflects that the Veteran reported radiating pain into his right foot, there is no indication that this symptoms was reflective of a persistent radicular component of the Veteran's low back disability.  As such, the Board finds that there are no neurological manifestations associated with the back condition that require consideration with regard to separate ratings.  

For these reasons, the Board finds the weight of the evidence is against an initial disability rating in excess of 10 percent prior to April 18, 2008.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 40 percent, but no higher, for a low back disability from April 18, 2008, forward.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is against those portions of the claim for increased disability ratings, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for a low back disability, left lower extremity radiculopathy associated with a low back disability, right shoulder tendonitis, obstructive sleep apnea, residuals of a fracture left ring finger, and, as adjudicated above, a left knee disability.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's low back disability are specifically contemplated by the schedular rating criteria (Diagnostic Code 5242, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  In this regard, the Veteran's disability is manifested by symptoms of pain, limitation of movement, weakness, functional limitations in sitting, standing, and walking tolerance, difficulty performing occupational tasks, and use of an assistive device.  The Veteran reported use of a cane for locomotion, which is indicative of the severity of the symptoms such as pain, weakness, and fatigue, thus providing additional evidence to assist in determining how much the Veteran's thoracolumbar spine motion is limited, and the additional impairment caused by the low back disability, as allowed and instructed by DeLuca.  Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the Veteran's low back disability.

Additionally, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the symptomatology associated with Veteran's current low back disability.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, while the Veteran reports decreased ability to lift and carry or perform otherwise physical occupational tasks, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal


ORDER

Service connection for a left knee disability is granted.  

Entitlement to an initial rating in excess of 10 percent disability prior to April 18, 2008, for a low back disability is denied.  

Entitlement to an increased disability rating of 40 percent, but not higher, from April 18, 2008, forward, for a low back disability is granted.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


